Action for specific performance of a contract for the sale of real property. Judgment for the plaintiff modified on the law and facts by striking therefrom the *918direction that the defendant execute a full covenant and warranty deed and by substituting therefor a provision that the defendant shall execute a bargain and sale deed. As thus modified, the judgment is unanimously affirmed, with costs to respondent. The second conclusion of law is modified by striking out the words “ full covenant and warranty ” and by inserting in place thereof the words “ bargain and sale ”. The inadvertent error in respect of the description of the deed could have been corrected by motion without having recourse to an appeal. Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.